United States Court of Appeals
                     For the First Circuit

No. 17-1461


                        TOWN OF WESTPORT,

                      Plaintiff, Appellant,

                   WESTPORT COMMUNITY SCHOOLS,

                           Plaintiff,

                               v.

     MONSANTO COMPANY; SOLUTIA, INC.; PHARMACIA CORPORATION,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court, issued on December 8, 2017, is
amended as follows:

     On page 10, line 15, "the" is deleted.

     On page 12, footnote 3, line 4, "consitute" is replaced with
"constitute".